        Case 6:99-cr-10023-JTM Document 424 Filed 07/20/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                              No. 99-10023-01-JTM

CORNELIUS GRAHAM,
            Defendant.




                            MEMORANDUM AND ORDER




      In 2000, defendant Cornelius Graham pleaded guilty to one count of bank

robbery, 18 U.S.C. § 2113, three counts of Hobbs Act robbery, 18 U.S.C. § 1951, and two

counts of carrying a firearm during a crime of violence, 18 U.S.C. § 924(c). The court

sentenced Graham to concurrent 188 month sentences on the robbery counts, a

consecutive 60 months on the first § 924(c) count, and a consecutive 240 sentence on the

second § 924(c) count, for a controlling sentence of 488 months. Graham, scheduled for

release in September, 2023, now seeks early release under 18 U.S.C. § 3582(c)(1)(A).

      Graham argues that the circumstances of his case present “compelling and

extraordinary” reasons for early release on two grounds. First, he argues that the First

Step Act’s modification of “stacked” § 924(c) sentences would radically alter the

sentence he would have received in 2000, and continued application of the sentence is
        Case 6:99-cr-10023-JTM Document 424 Filed 07/20/20 Page 2 of 3




fundamentally unfair. Graham’s argument, if adopted, would shorten his sentence to

308 months. He argues (Dkt. 414, at 23) that, with credits for good conduct time-served,

he would be entitled to be released in June, 2020. The government’s response does not

dispute these calculations in its Response.

       Second, Graham also seeks release on the grounds that he faces a substantial risk

from the covid-19 virus in light of his medical condition. Graham is 59 years old, and

suffers from diabetes and hypertension. The government opposes the defendant’s

motion, arguing that there has been no outbreak of the virus at the institution where

Graham is held, and that “[w]hile [Graham’s] ailments are concerning,” he has not been

actually affected in any way. (Dkt 416, at 16).

       The court finds that the defendant is entitled to compassionate release under the

first rationale, and accordingly it need not address his additional covid-19 argument.

While the government argues vigorously that the First Step Act’s modification of §

924(c) stacking sentences was expressly not retroactive, it also acknowledges that this

court has held the radical change in the law relating to § 924(c) sentence stacking may

authorize courts, in their discretion in appropriate cases, to grant relief under §

3582(c)(1)(A). United States v. O’Bryan, No. 96-10076-03-JTM, 2020 WL 869475 (D. Kan.

Feb. 21, 2020). The court finds no reason to change the conclusion in reached in that

decision.

       Finding the existence of compelling and extraordinary reasons for sentence

reduction, the court must also consider the factors set forth in 18 U.S.C. § 3553(a). Those

                                              2
         Case 6:99-cr-10023-JTM Document 424 Filed 07/20/20 Page 3 of 3




include Graham’s history and characteristics; the seriousness of his offense; the need for

just punishment, respect for the law, protection of the public, and deterrence of crime;

the need for rehabilitative services; the applicable guideline sentence; and the need to

avoid disparities with similarly-situated inmates. The court finds that none of these

considerations prevent a sentence reduction in the case.

       Graham’s offenses were undoubtedly serious, and do give the court some pause

in granting relief. In some cases, the seriousness of an offense alone might be grounds

for denying a compassionate relief claim. But here, Graham has also received serious

punishment, having served some 21 years in prison. The modified sentence of 308

months is in line with the low end of the original Sentencing Guideline range of 188-235

month range, augmented by an additional 10 years on the now unstacked gun counts.

Graham’s prison record shows nothing which would give the court pause in granting

the relief sought.

       The court finds that Graham’s sentence should be reduced to 308 months

imprisonment, and will direct the entry of an appropriate Judgment.

       IT IS ACCORDINGLY ORDERED this day of July, 2020, that the defendant’s

Motion for Release (Dkt. 411, 414) are granted in part, as provided herein, and

otherwise denied as moot.




                                         J. Thomas Marten
                                         J. Thomas Marten, Judge

                                            3
